 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHALEKE NASIER,                                     No. 2:19-cv-01296-JAM-CKD-P
12                         Plaintiff,
13            v.                                          ORDER
14    K. LEE, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          I.      Screening Requirement

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14          In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

25   U.S. 232, 236 (1974).

26          II.     Allegations in the Complaint
27          Plaintiff is currently an inmate at the California State Prison-Corcoran (“Corcoran”). On

28   or about August 2009, plaintiff was falsely identified as a member of the “Black Gorilla Family”
                                                        2
 1   (“BGF”) gang. ECF No. 1 at 1-2. This led to his placement in “administrative lockdown”

 2   followed by years of suicide attempts and death threats from various gang members at different

 3   prisons throughout California. ECF No. 1 at 2. Some time in 2014 plaintiff was seen by the

 4   Departmental Review Board which recognized that the BGF designation had been false. ECF

 5   No. 1 at 2. According to plaintiff, he was told that the gang designation would be expunged from

 6   his prison records. Id. However, even five years later, the gang validation remains in plaintiff’s

 7   prison file. ECF No. 1 at 3.

 8          Plaintiff names three individual correctional officers as defendants in this action, and he

 9   generally alleges that they “accepted the false information without vetting it for the truth.” ECF

10   No. 1 at 3. According to plaintiff, this violated his Fourteenth Amendment right to due process

11   and his Eighth Amendment right to be free from cruel and unusual punishment. However,

12   plaintiff does not identify what prison the defendants worked at or how they were responsible for

13   reviewing the confidential information submitted in support of plaintiff’s gang validation. By

14   way of relief, plaintiff seeks the expungement of this gang validation from his prison file, a

15   restraining order preventing retaliation against him, reclassification to a lower security status

16   within CDCR, as well as compensatory and punitive damages. ECF No. 1 at 3-4.

17          III.    Legal Standards

18          The Civil Rights Act under which this action was filed provides as follows:

19                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
20                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
21                  or other proper proceeding for redress.
22   42 U.S.C. § 1983. The statute requires that there be a connection or link between the actions
23   of the defendants and the deprivation alleged to have been suffered by plaintiff. See Monell v.
24   Department of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
25   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

26   1983, if he does an affirmative act, participates in another's affirmative acts or omits to
27   perform an act which he is legally required to do that causes the deprivation of which

28   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
                                                          3
 1          Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 2   their employees under a theory of respondeat superior and, therefore, when a named defendant

 3   holds a supervisorial position, the causal link between him and the claimed constitutional

 4   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 5   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 6   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 7   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 8          The Fourteenth Amendment’s Due Process Clause protects prisoners from being deprived

 9   of liberty without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order

10   to state a claim for violating the Due Process Clause, a plaintiff must first establish the existence

11   of a liberty interest for which the protection is sought. Id. A liberty interest may arise from the

12   Due Process Clause itself or from state law. Id. at 557. The existence of a liberty interest created

13   by state prison regulations is determined by focusing on the nature of the deprivation at issue.

14   Sandin v. Conner, 515 U.S. 472, 481-84 (1995). Liberty interests created by prison regulations

15   are limited to freedom from restraint which “imposes atypical and significant hardship on the

16   inmate in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484.

17          When placement in administrative segregation impairs an inmate's liberty interest, the Due

18   Process Clause requires prison officials to provide the inmate with “some notice of the charges

19   against him and an opportunity to present his views to the prison official charged with deciding

20   whether to transfer him to administrative segregation.” Bruce v. Ylst, 351 F.3d 1283, 1287 (9th
21   Cir. 2003). In addition to the notice and opportunity for presentation requirements, due process

22   requires that there be an evidentiary basis for the prison officials' decision to place an inmate in

23   segregation for administrative reasons. Superintendent v. Hill, 472 U.S. 445, 455 (1985). This

24   standard is met if there is “some evidence” from which the conclusion of the administrative

25   official could be based. Hill, 472 U.S. at 455. The “some evidence” standard also applies to an

26   inmate's placement in SHU based on their gang affiliation. See Bruce, 351 F.3d at 1287–88;
27   Castro v. Terhune, 712 F.3d 1304, 1307 (9th Cir. 2013); Madrid v. Gomez, 889 F.Supp. 1146,

28   1271 (N.D. Cal. 1995) (“defendants may not confine prison gang members in the SHU, nor hold
                                                        4
 1   them there on indeterminate terms, without providing them the quantum of procedural due

 2   process required by the Constitution.”).

 3          Additionally, the evidence relied upon to confine an inmate to the SHU for gang

 4   affiliation must have “some indicia of reliability” to satisfy due process requirements. Madrid,

 5   889 F.Supp. at 1273–74; see also Cato v. Rushen, 824 F.2d 703, 705 (1987) (evidence relied upon

 6   by a prison disciplinary board must have “some indicia of reliability”). When this evidence

 7   includes statements from confidential informants, such as in the plaintiff’s case, the record must

 8   contain “some factual information from which the committee can reasonably conclude that the

 9   information was reliable.” Zimmerlee v. Keeney, 831 F.2d 183, 186 (9th Cir. 1987). The record

10   is also required to contain “a prison official's affirmative statement that safety considerations

11   prevent the disclosure of the informant's name.” Id. A court’s review of the reliability of the

12   evidence used against the prisoner is deferential in nature. See Mendoza v. Miller, 779 F.2d

13   1287, 1293 (7th Cir. 1985).

14          IV.     Analysis

15          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

16   which relief can be granted under federal law. Specifically, plaintiff has not alleged in specific

17   terms how each defendant was involved, if at all, in his gang validation. In this regard, plaintiff’s

18   complaint fails to allege a specific causal link between the actions of these named defendants and

19   the claimed constitutional violations. Therefore, plaintiff’s complaint must be dismissed. The

20   court will, however, grant leave to file an amended complaint.
21          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

22   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

23   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

24   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

25   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

26   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory
27   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

28   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                         5
 1           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This is because, as a

 4   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 5   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 6   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 7   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 8           V.      Plain Language Summary for Pro Se Party

 9           The following information is meant to explain this order in plain English and is not

10   intended as legal advice.

11           The court has read your complaint and concluded that it fails to state a cognizable claim

12   for relief against any named defendant. The problems with your complaint may be fixable so you

13   are being given the chance to file an amended complaint within 30 days of the date of this order.

14   If you choose to file an amended complaint, pay careful attention to the legal standards governing

15   your claims that are listed in this order.

16           In accordance with the above, IT IS HEREBY ORDERED that:

17           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

18           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

19   shall be collected and paid in accordance with this court’s order to the Director of the California

20   Department of Corrections and Rehabilitation filed concurrently herewith.
21           3. Plaintiff’s complaint is dismissed.

22           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

23   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

24   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

25   /////

26   /////
27   /////

28   /////
                                                         6
 1   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 2   amended complaint in accordance with this order will result in a recommendation that this action

 3   be dismissed.

 4   Dated: March 13, 2020
                                                    _____________________________________
 5
                                                    CAROLYN K. DELANEY
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/nasi1296.14.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     7
